762 So. 2d 1003 (2000)
Jose M. ARCE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-1565.
District Court of Appeal of Florida, Fourth District.
July 5, 2000.
Rehearing Denied August 14, 2000.
Jose M. Arce, Bushnell, pro se.
No appearance required for appellee.
PER CURIAM.
Jose M. Arce seeks review of an order that denied his motion to correct his sentence. Arce argued in his motion that the 1995 guidelines used in his sentencing proceedings are unconstitutional. Heggs v. State, 759 So. 2d 620 (Fla.2000). Arce argued further that his offense took place on August 28, 1996, within the applicable window period for presenting such a challenge. See Trapp v. State, 760 So. 2d 924 (Fla.2000)(window period to begin on October 1, 1995, and close on May 24, 1997).
We affirm as the trial court properly denied Arce's motion. Arce was sentenced as a habitual offender to a twenty-year prison term. Compare Smith v. State, 761 So. 2d 419 (Fla. 2d DCA 2000)(trial court declined to treat defendant as a habitual offender but imposed the maximum sentence permitted under the 1995 guidelines). Pursuant to Florida Statute section 775.084(4)(e), a habitual offender sentence is not subject to the guidelines provisions of section 921.001.
*1004 Accordingly, the trial court's denial is proper.
AFFIRMED.
KLEIN, SHAHOOD and TAYLOR, JJ., concur.